Exhibit 10.1


FIRST AMENDMENT
TO
CREDIT AGREEMENT
This First Amendment to Credit Agreement (this “Amendment”) is executed
effective as of August 8, 2016 (the “Effective Date”), by and among AZZ Inc.,
f/k/a AZZ incorporated, a Texas corporation (“Borrower”), Bank of America, N.A.,
as Lender, Administrative Agent, Swing Line Lender and L/C Issuer
(“Administrative Agent”), and the Lenders party to that certain Credit Agreement
dated as of March 27, 2013, by and among Borrower, Administrative Agent and the
Lenders from time to time party thereto (as the same may be amended, modified,
supplemented, restated or amended and restated from time to time, the
“Agreement”).
A.Borrower has requested that Administrative Agent and Lenders amend certain
terms and provisions of the Agreement.
B.Upon the following terms and conditions, Administrative Agent, Borrower and
the Lenders have agreed to amend the Agreement in certain respects.
NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other valuable consideration, the parties hereto agree as follows:
Section 1.Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Agreement shall have the
meaning assigned to such term in the Agreement.
Section 2.    Amendments to Agreement. Effective as of the Effective Date, but
subject to satisfaction of the conditions precedent set forth in Section 3
hereof, the Agreement is hereby amended as set forth below.
(a)    The definition of “Base Rate” set forth in Section 1.01 of the Agreement
is amended to read in its entirety as follow:
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; provided, that if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
(b)    Clause (b) of the definition of “Change of Control” set forth in
Section 1.01 of the Agreement is amended to read in its entirety as follows:
“(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to


1

--------------------------------------------------------------------------------




that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.”
(c)    The definition of “Committed Loan Notice” set forth in Section 1.01 of
the Agreement is amended to read in its entirety as follow:
“Committed Loan Notice” means a notice of (a) the Term Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to Section
2.02(a), which shall be substantially in the form of Exhibit A or such other
form as may be approved by Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
Administrative Agent), appropriately completed and signed by a Responsible
Officer of Borrower.
(d)    The definition of “Eurodollar Rate” set forth in Section 1.01 of the
Agreement is amended to read in its entirety as follows:
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
rate available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by Administrative Agent
to be the rate at which deposits in Dollars for delivery on the first day of
such Interest Period in Same Day Funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period, or (iii) if such rate shall be less than
zero (0), such rate shall be deemed to be zero (0) for purposes of this
Agreement; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day, (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by Administrative Agent to be the
rate at which deposits in Dollars for delivery on the date of determination in
Same Day Funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination, or (iii) if such rate
shall be less than zero (0), such rate shall be deemed to be zero (0) for
purposes of this Agreement.
(e)    The definition of “Net Income” set forth in Section 1.01 of the Agreement
is amended to read in its entirety as follows:


2

--------------------------------------------------------------------------------




“Net Income” means, for any Rolling Period, as applied to Borrower and its
Subsidiaries (including any Subsidiaries acquired during such Rolling Period if
such Acquisition is a Permitted Acquisition and such net income (or net loss) is
supported by an audit or is otherwise acceptable to Administrative Agent), the
consolidated net income (or net loss) of Borrower and its Subsidiaries after
giving effect to deduction of or provision for all operating expenses, all taxes
and reserves (including, without limitation, reserves for deferred taxes);
provided, however, that such sum shall exclude:
(a)    any net gains or losses on the sale or the other disposition, not in the
ordinary course of business, of investments and other capital assets, provided
that there shall also be excluded any related charges for taxes thereon;
(b)    any net gain arising from the collection of the proceeds of any insurance
policy (other than any business interruption insurance policy);
(c)    any write-up or write-down of any asset;
(d)    any other extraordinary item, as defined by GAAP; and
(e)    any net income or loss in connection with a joint venture except to the
extent such net income is paid in cash to the Borrower or any of its
Subsidiaries by dividend or other distribution.
(f)    The definition of “Responsible Officer” set forth in Section 1.01 of the
Agreement is amended to read in its entirety as follows:
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or secretary of a Loan Party,
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
(g)    The definition of “Swing Line Loan Notice” set forth in Section 1.01 of
the Agreement is amended to read in its entirety as follows:
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 0, which shall be substantially in the form of Exhibit B or such other
form as approved by Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approve by Administrative
Agent), appropriately completed and signed by a Responsible Officer of Borrower.
(h)    Section 2.02(a) of the Agreement is amended to read in its entirety as
follows:
“(a)    Each Revolving Credit Borrowing, each Term Borrowing, each conversion of
Revolving Credit Loans or Term Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon Borrower’s irrevocable
notice to Administrative Agent,


3

--------------------------------------------------------------------------------




which may be given by (A) telephone, or (B) a Committed Loan Notice; provided
that any telephonic notice must be confirmed immediately by delivery to
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by Administrative Agent not later than noon (i) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $200,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether Borrower is requesting a
Revolving Credit Borrowing, the Term Borrowing, a conversion of Revolving Credit
Loans or Term Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Revolving Credit Loans or Term
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If Borrower fails to specify a Type of Loan in a
Committed Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Revolving Credit Loans or Term
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.”
(i)    Section 2.04(b) of the Agreement is amended to read in its entirety as
follows:
“(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to Swing Line Lender and Administrative Agent,
which may be given by (A) telephone or (B) by a Swing Line Loan Notice; provided
that any telephonic notice must be confirmed promptly by delivery to Swing Line
Lender and Administrative Agent of a Swing Line Loan Notice. Each Swing Line
Loan Notice must be received by Swing Line Lender and Administrative Agent not
later than 1:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day. Promptly after receipt
by Swing Line Lender of any Swing Line Loan Notice, Swing Line Lender will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has also received such Swing Line Loan Notice and, if not,
Swing Line Lender will notify Administrative Agent (by telephone or in writing)
of the contents thereof. Unless Swing Line Lender has received notice (by
telephone or in writing) from Administrative Agent (including at the request of
any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Error! Reference source not found. is not then
satisfied, then, subject to the terms and conditions hereof, Swing Line Lender
will, not later than 3:00 p.m. on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Swing Line Loan available to Borrower
at its office by crediting the account of Borrower on the books of Swing Line
Lender in immediately available funds.”
(j)    Section 2.05(a)(i) of the Agreement is amended to read in its entirety as
follows:


4

--------------------------------------------------------------------------------




“(i)    Borrower may, upon notice to Administrative Agent, at any time or from
time to time voluntarily prepay Revolving Credit Loans and Term Loans in whole
or in part without premium or penalty; provided that (A) such notice must be in
a form acceptable to Administrative Agent and be received by Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof; and (C)
any prepayment of Base Rate Loans shall be in a principal amount of $200,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. Administrative Agent will promptly notify each Lender of its receipt of
each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by Borrower, Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.16, each such prepayment shall be applied (x) with respect to
Revolving Credit Loans, to the Revolving Credit Loans of Revolving Credit
Lenders in accordance with their respective Applicable Revolving Credit
Percentages and (y) with respect to Term Loans, to the installments set forth in
Section 2.07(a) on a pro rata basis in accordance with the Applicable
Percentages of the Term Lenders with respect to the Term Loans.”
(k)    A new Section 3.01(h) of the Agreement shall be added in appropriate
order to read in its entirety as follows:
“(h)    FATCA. For purposes of determining withholding Taxes imposed under FATCA
from and after the effective date of the Amendment, the Borrower Parties and
Administrative Agent shall treat (and the Lenders hereby authorize
Administrative Agent to treat) the Obligations under this Credit Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”
(l)    The paragraph immediately following Section 6.02(f) is hereby amended to
insert “, 6.01(b)” after “Section 6.01(a)” and before “or 6.02(a)”.
(m)    Section 6.12(d) of the Agreement is amended to read in its entirety as
follows:
“(d)    [Reserved.]”
(n)    Section 7.02 of the Agreement is amended to delete “and” at the end of
clause (h), replace the “.” at the end of clause (i) with “and”, and insert a
new clause (j) as follows:
“(j)    Investments in joint ventures not to exceed $25,000,000 in the aggregate
from and after the date of this Agreement.”
(o)    Section 7.03(f) of the Agreement is amended to read in its entirety as
follows:
“(f)    other unsecured Indebtedness in an aggregate outstanding amount that
does not exceed $50,000,000 at any time.”


5

--------------------------------------------------------------------------------




(p)    Section 7.05(g) of the Agreement is amended to read in its entirety as
follows:
“(g)    if no Default then exists or would result therefrom, other Dispositions
that do not exceed $100,000,000 in the aggregate after the date of this
Agreement;”
(q)    Section 7.06(d) of the Agreement is amended to read in its entirety as
follows:
“(d)    if, after giving effect to such Restricted Payment, the Leverage Ratio
(i) is equal to or greater than 2.75:1.00, Borrower may declare and make cash
dividends in an amount that does not exceed $20,000,000 during any fiscal year;
and (ii) is less than 2.75:1.00, Borrower may declare and make cash dividends
without the limitation set forth in this clause (d); and”
(r)    Section 7.06(e) of the Agreement is amended to read in its entirety as
follows:
“(e)    if, after giving effect to such Restricted Payment, the Leverage Ratio
(i) is equal to or greater than 2.75:1.00, Borrower may purchase, redeem or
otherwise acquire its Equity Interests for an aggregate consideration that does
not exceed $50,000,000 during the period from October 1, 2012 through the
Maturity Date; and (ii) is less than 2.75:1.00, Borrower may purchase, redeem or
otherwise acquire its Equity Interests without the limitation set forth in this
clause (e).”
(s)    Section 10.02(c) of the Agreement is amended to read in its entirety as
follows:
“(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Borrower’s, any Loan Party’s or
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet.”
(t)    Section 10.17 of the Agreement is amended to read in its entirety as
follows:
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute”, “execution”, “signed”, “signature”, and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or in any amendment or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act,


6

--------------------------------------------------------------------------------




or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by
Administrative Agent pursuant to procedures approved by it.
(u)    Schedule 2 of Exhibit D to the Agreement is amended to delete
“IV.    Section 6.12(d) – Capital Expenditures” in its entirety.
Section 3.    Conditions to Effectiveness. This Amendment shall become effective
as of the Effective Date when and if Administrative Agent has received the
following:
(a)    this Amendment, duly executed by Borrower, each Guarantor, Administrative
Agent and each Lender;
(b)    guaranty joinder agreements executed and delivered by each of AZZ
Galvanizing – Nebraska, LLC, a Delaware limited liability company, AZZ Enclosure
Systems LLC, a Delaware limited liability company, AZZ Bus System Services LLC,
a Delaware limited liability company, and AZZ International Holdings LLC, a
Delaware limited liability company (collectively, the “New Guarantors”)
(c)    certificates of Responsible Officers of each New Guarantor, attaching and
certifying resolutions, incumbency of officers, Organization Documents, and
certificates of existence, good standing and foreign qualification for each
jurisdiction where such New Guarantor’s ownership, lease or operation of its
properties or the conduct of its business requires such qualification;
(d)    a certificate of a Responsible Officer, certifying (i) there have been no
changes to the Organization Documents of Borrower or Guarantors previously
delivered to Administrative Agent, or attaching any amended Organization
Documents, (ii) the names and true signatures of the officers of Borrower and
each Guarantor authorized to execute and deliver this Amendment, (iii) for
Borrower and each Guarantor that is not a partnership, copies of the resolutions
of the Board of Managers or Board of Directors of Borrower or such Guarantor,
approving and authorizing the execution, delivery and performance by Borrower or
such Guarantor of this Amendment and the transactions contemplated hereby; and
(iv) for each Guarantor that is a partnership, evidence of approval and
authorization of the execution, delivery and performance by such Guarantor of
this Amendment and the transactions contemplated hereby; and
(e)    such other assurances, certificates, Loan Documents, other documents,
consents and opinions as Administrative Agent may reasonably require.
Section 4.    Representations and Warranties of Borrower. Borrower represents
and warrants to Administrative Agent and Lenders as set forth below.
(a)    The execution, delivery and performance by Borrower and each Guarantor of
this Amendment, the transactions contemplated hereby and the Agreement, as
amended hereby, have been duly authorized by all necessary corporate action and
do not and will not (i) require any consent or approval of any stockholder,
member, partner, security holder or creditor of Borrower or such Guarantor,
(ii) violate or conflict with any provision of Borrower’s or such Guarantor’s
Articles of Incorporation, Bylaws, partnership agreement, limited liability
company agreement, or other organizational documents, (iii) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or leased or hereafter acquired by Borrower or such


7

--------------------------------------------------------------------------------




Guarantor, (iv) violate any Laws applicable to Borrower or such Guarantor
(v) result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan agreement or
any other material agreement to which Borrower or such Guarantor is a party or
by which Borrower or such Guarantor or any of its Property is bound or affected.
(b)    No authorization, consent, approval, order license or permit from, or
filing, registration or qualification with, any Governmental Authority is or
will be required to authorize or permit under applicable Law the execution,
delivery and performance by Borrower or any Guarantor of this Amendment, the
transactions contemplated hereby and the Agreement, as amended hereby.
(c)    Each of this Amendment and the Agreement, as amended hereby, has been
duly executed and delivered by Borrower and each Guarantor and constitutes the
legal, valid and binding obligation of Borrower and each Guarantor, enforceable
against Borrower and each Guarantor in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
(d)    The representations and warranties of Borrower contained in Article V of
the Agreement are true and correct as though made on and as of the Effective
Date (except to the extent such representations and warranties expressly refer
to an earlier date, in which case they were true and correct as of such earlier
date).
(e)    No Default exists or would result from the effectiveness of this
Amendment.
(f)    Borrower and each Guarantor agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
documents and certificates as Administrative Agent may reasonably request in
order to create, perfect, preserve, and protect the guaranties, assurances, and
Liens granted, conveyed or assigned by the Agreement and the other Loan
Documents.
Section 5.    Reference to and Effect on Loan Documents.
(a)    On and after the Effective Date, each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or any other expression of like
import referring to the Agreement, and each reference in the other Loan
Documents to “the Agreement,” “thereunder,” “thereof,” “therein” or any other
expression of like import referring to the Agreement, shall mean and be a
reference to the Agreement as amended and modified by this Amendment.
(b)    Except as specifically amended hereby, all provisions of the Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed by Borrower and each Guarantor.
(c)    Except as otherwise expressly provided herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a consent to any other
matter requiring the consent of any Lender or Administrative Agent under the
Loan Documents or a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents or constitute a waiver of
any provision of any of the Loan Documents.




8

--------------------------------------------------------------------------------




Section 6.    Costs and Expenses. Borrower agrees to pay on demand all
reasonable costs and expenses of Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the other instruments,
agreements and Loan Documents to be delivered hereunder, including the
reasonable fees and out-of-pocket expenses of counsel for Administrative Agent
with respect thereto and with respect to advising Administrative Agent as to its
rights and responsibilities hereunder and thereunder.
Section 7.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same instrument. This
agreement, when executed by the parties hereto, shall be a “Loan Document” as
defined and referred to in the Agreement and the other Loan Documents. Delivery
of an executed counterpart hereof by fax, electronic mail or other electronic
delivery shall be effective as the delivery of a manually executed counterpart
hereof.
Section 8.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
Section 9.    ENTIRETY. THIS AMENDMENT, THE AGREEMENT, THE NOTES AND THE OTHER
LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




9

--------------------------------------------------------------------------------






EXECUTED as of the date first stated above.
BORROWER:
AZZ INC.
By:
/s/ Paul W. Fehlman    
Paul W. Fehlman, Senior Vice President and Chief Financial Officer




Signature Page to
First Amendment to Credit Agreement

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
By:
/s/ Linda Lov    
Name: Linda Lov
Title: Assistant Vice President



Signature Page to
First Amendment to Credit Agreement

--------------------------------------------------------------------------------







LENDERS:
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:
/s/ Allison W. Connally    
Allison W. Connally, Senior Vice President



Signature Page to
First Amendment to Credit Agreement

--------------------------------------------------------------------------------







COMPASS BANK, as a Lender
By:
/s/ Kevin Wisel    
Name: Kevin Wisel
Title: Senior Vice President



Signature Page to
First Amendment to Credit Agreement

--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender
By:
/s/ Matthew Lewis    
Name: Matthew Lewis
Title: Vice President



Signature Page to
First Amendment to Credit Agreement

--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY, as a Lender
By:
/s/ Allen K. King    
Name: Allen K. King
Title: SVP





Signature Page to
First Amendment to Credit Agreement

--------------------------------------------------------------------------------







To induce Administrative Agent to enter into this Amendment, the undersigned
hereby consent and agree (a) to its execution and delivery and terms and
conditions thereof, (b) that this document in no way releases, diminishes,
impairs, reduces, or otherwise adversely affects any guaranties, assurances, or
other obligations or undertakings of any of the undersigned under any Loan
Documents, and (c) waive notice of acceptance of this Amendment, which Amendment
binds each of the undersigned and their respective successors and permitted
assigns and inures to the benefit of Administrative Agent and their respective
successors and permitted assigns.
GUARANTORS:
AAA GALVANIZING – JOLIET, INC.
AAA GALVANIZING – DIXON, INC.
AAA GALVANIZING – CHELSEA, LLC
AAA GALVANIZING – HAMILTON, INC.
AAA GALVANIZING – PEORIA, INC.
AAA GALVANIZING – WINSTED, INC.
AZTEC INDUSTRIES, INC.
THE CALVERT COMPANY, INC.
GULF COAST GALVANIZING, INC.
ARKGALV, LLC
ARBOR-CROWLEY, LLC
ATKINSON INDUSTRIES, INC.
AUTOMATIC PROCESSING INCORPORATED
ARIZONA GALVANIZING, INC.
HOBSON GALVANIZING, INC.
CGIT SYSTEMS, INC.
WESTSIDE GALVANIZING SERVICES, LLC
CARTER AND CRAWLEY, INC.
CENTRAL ELECTRIC COMPANY
CENTRAL ELECTRIC MANUFACTURING COMPANY


Signature Page to
First Amendment to Credit Agreement

--------------------------------------------------------------------------------





ELECTRICAL POWER SYSTEMS, LLC
WITT GALVANIZING - CINCINNATI, LLC
WITT GALVANIZING - MUNCIE, LLC
WITT GALVANIZING - PLYMOUTH, LLC
AZTEC MANUFACTURING PARTNERSHIP, LTD.
By:
AZZ GROUP, LP, its General Partner
    By:    AZZ GP, LLC, its General Partner

AZTEC MANUFACTURING – WASKOM PARTNERSHIP, LTD.
By:
AZZ GROUP, LP, its General Partner
    By:    AZZ GP, LLC, its General Partner

RIG-A-LITE PARTNERSHIP, LTD.
By:
AZZ GROUP, LP, its General Partner
    By:    AZZ GP, LLC, its General Partner

INTERNATIONAL GALVANIZERS PARTNERSHIP, LTD.
By:
AZZ GROUP, LP, its General Partner
    By:    AZZ GP, LLC, its General Partner

AZZ GROUP, LP
By:    AZZ GP, LLC, its General Partner
AZZ GP, LLC
AZZ LP, LLC
AZZ HOLDINGS, INC.
AZZ DELAWARE LLC
NORTH AMERICAN GALVANIZING & COATINGS, INC.
NAGALV – OHIO, INC.
NAGALV – WV, INC.
NORTH AMERICAN GALVANIZING COMPANY LLC
REINFORCING SERVICES, INC.
ROGERS GALVANIZING COMPANY-KANSAS CITY


Signature Page to
First Amendment to Credit Agreement

--------------------------------------------------------------------------------





NUCLEAR LOGISTICS LLC
(formerly known as AZZ AcquireCo, Inc.)
AZZ SPECIALTY REPAIR AND OVERHAUL LLC
(formerly known as Aquilex Specialty Repair and Overhaul LLC)
AZZ SMS LLC (formerly known as Aquilex SMS LLC)
AZZ WSI LLC (formerly known as Aquilex WSI LLC)
ZALK STEEL & SUPPLY CO. (formerly known as AZZ Acquire Co.)
AZZ GALVANIZING RENO, LLC (formerly known as Greeley Development Corporation)
AZZ ACQUISITION SUB, LLC
AZZ GALVANIZING – BIG SPRING, LLC
AZZ GALVANIZING – HURST, LLC
AZZ GALVANIZING – KENNEDALE, LLC
AZZ GALVANIZING – KOSCIUSKO, LLC
AZZ GALVANIZING – MORGAN CITY, LLC
AZZ GALVANIZING – SAN ANTONIO, LLC
AZZ INTERNATIONAL I, LLC
AZZ INTERNATIONAL II, LLC
AZZ NETHERLANDS, LLC


Signature Page to
First Amendment to Credit Agreement

--------------------------------------------------------------------------------





AZZ BUS SYSTEM SERVICES LLC
AZZ ENCLOSURE SYSTEMS LLC
AZZ GALVANIZING – NEBRASKA, LLC
AZZ INTERNATIONAL HOLDINGS LLC
AZZ – TEXAS WELDED WIRE, LLC
By:
/s/ Tara D. Mackey    
Tara D. Mackey, Secretary of each of the foregoing entities



Signature Page to
First Amendment to Credit Agreement